The Attorney                    General of Texas
                                                June        1,   1978

JOHN L. HILL
Attorney General


                   Honorable James F. Hury, Jr.                         Opinion No. H- 1169
                   Criminal District Attorney
                   Galveston County                                     Re: Composition   of the Galveston
                   405 Galveston County Courthouse                      County Juvenile Board.
                   Galveston, Texas 77550

                   Dear Mr. Hury:

                          In light of the recently enacted Family District Court Act, V.T.C.S.
                   article 1926a, you ask which judges are members of the Galveston    County
                   Juvenile Board.

                           The Family      District Court   Act contains    two provisions     for the
                   establishment     of County Juvenile Boards. Section 1.07(s) applies YeI xcept as
                   otherwise    provided in this section.”   Section 1.07(e) applies if there is “any
                   juvenile board existing on the effective    date of the Act . . . .” We believe the
                   answer to your question is the same whether section 1.07(a) or 1.07(e) applies.

                         Section   1.07(a) provides    that

                               the county’s juvenile board is [to be1 composed of the
                               county judge, the family district court judge or judges,
                               the district judge or judges whose jurisdiction    includes
                               the county, and the judges of all other courts in the
                               county having jurisdiction  over juvenile matters.

                          This provision requires the Board to be composed of the County Judge,
                   the Family District Court Judge, and the four District Judges in Galveston
                   County.    Also, the judges of County Court No. 1, County Court No. 2 and the
                   Probate and County Court would be members          of the Board because they
                   possess juvenile jurisdiction. Attorney General Opinion H-1134 (1978).

                         The same result obtains under section 1.07(e). Prior to the effective
                   date of the Family District Court Act, the Galveston County Juvenile Board
                   was composed of the County Judge, the judge of County Court No. 1, the




                                                       P.     4727
                                                                                     ,




Honorable   James   F. Hury, Jr.      -    Page 2      (H-1169)



judge of the Probate      and County Court, the judge of the Court of Domestic
Relations and the judges of the several District Courts. V.T.C.S art. 2338-16, S 8a.
The recently created County Court No. 2 would be added to this Board pursuant to
article 1970-342b, section 15, V.T.C.S.

      Section   1.07(e) provides   that

            [tl his Act does not affect the composition or organization   of
            any juvenile board existing on the effective  date of the Act,
            except that the judges of the courts of domestic relations
            and of the juvenile courts are replaced by the family district
            court judges.

(Emphasis added).        This provision might be read to mean that the judges of the
family distrmt      courts replace not only the judges of the courts of domestic
relations,   but also the judges of all the courts of juvenile jurisdiction.           The
reference   to “juvenile courts,” however, in section 1.07(e) apparently     refers to the
Juvenile Court and Juvenile Court No. 2 of Dallas County and the Juvenile Court
and Juvenile Court Nos. 2 and 3 of Harris County. These courts, like all the courts
of domestic    relations, are replaced by family district courts.     V.T.C.S. art. 1926a,
§§ 2.05, 2.06, 2.14 - 2.16. Section 1.07(e), therefore,        does not substitute  family
district court judges for any judge on the juvenile board except that judge whose
court is abolished and replaced by a family district    court.

                                          SUMMARY

            The Galveston     County Juvenile    Board is composed of the
            County Judge, the judge of the Family District Court, the
            judge of County Court No. 1, the judge of County Court No.
             2, the judge of the Probate and County Court, and the judges
            of the several district courts in the county.

                                                  ,Very truly yours,




APPROVED:




DAMD M. KENDALL, First Assistant




                                             P.     4728
”    .




    Honorable   James   F. Hury, Jr.   -   Page 3   (H-1169)




    C. ROBERT HEATH, Chairman
    Opinion Committee

    jsn




                                               P.   4729